Citation Nr: 1121070	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and D.K.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to October 1983 and from May 1984 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied service connection for a psychiatric disorder.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Pittsburgh, Pennsylvania.

In May 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

The case was remanded by the Board in September 2009 to obtain the Veteran's Social Security Administration (SSA) disability records, VA treatment records, and private treatment records.  A review of the record indicates that the Board's remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A psychiatric disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in September 2006 complied with VA's duty to notify the Veteran with regards to the service connection claim on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claim.  The RO contacted the Social Security Administration (SSA) to obtain the Veteran's SSA disability records; SSA responded that they were unable to locate the Veteran's records.  A formal finding as to the unavailability of the SSA records in December 2009 detailed the RO's efforts to obtain the records.  In January 2010, the Veteran was informed that the SSA records could not be obtained.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issue on appeal were obtained in September 2006 and January 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

The Veteran's STRs show he was court martialed in January 1987 after being absent without official leave (AWOL) from November 1986 to December 1986.  In December 1986, the Veteran threatened to commit suicide if he was confined; he was subsequently hospitalized, and a psychiatric evaluation was scheduled.  Records dated in December 1986 show that the Veteran reported a previous psychiatric hospitalization prior to his entry to service when he was a teenager.  The Veteran denied any suicidal ideation throughout his hospitalization.  He was diagnosed with alcohol abuse, episodic and antisocial personality disorder.  In February 1987, a psychiatric examiner reported that there was no evidence of mental illness.  The Veteran exhibited qualities of antisocial, narcissistic, and borderline personality.  The examiner noted that the Veteran was not currently suicidal and it was questionable whether he had been suicidal in the past.  He was diagnosed with alcohol abuse by history and occupation problem.  The Veteran was subsequently discharged in April 1987 due to a personality disorder.  The Veteran's STRs do not show any inpatient psychiatric treatment or the diagnosis of any psychiatric disorder.

According to post-service medical records, an intermittent explosive disorder was recommended to be ruled out in November 1994; the Veteran reported that he had had problems since 1987.  Other VA treatment records also dated in November 1994 showed diagnoses of personality aberration and personality disorder.  The Veteran was diagnosed with alcohol abuse and an explosive personality disorder in April 1996.  The first indication of a diagnosis of a psychiatric disorder was in June 2005, when the Veteran was diagnosed with bipolar disorder.  None of the Veteran's treatment records that show treatment for a psychiatric disorder indicate any etiology to the Veteran's military service.  Additionally, prior to June 2005, although personality disorders were diagnosed, the evidence does not indicate the evidence of a psychiatric disorder.

The Veteran was afforded a VA examination in September 2006.  The examiner provided a review of the Veteran's STRs and pertinent post-service treatment records.  The Veteran reported that he received an Article 15 in service after pulling a gun on a sergeant that he felt had disrespected him.  The Veteran claimed that he was then sent to a psychiatric ward for two months during which he was diagnosed with a personality disorder and placed on medication.  The examiner noted that there was no documentation to support the Veteran's allegation that he was ever prescribed medication or was an inpatient on a psychiatric ward while in the military.  The Veteran also claimed that, following his AWOL, he was placed in a mental ward for three weeks and was again placed on medication.  He reported that during service, he had irritability, difficulty sleeping, a lot of energy, difficulty completing tasks, and an inability to concentrate.  He also reported that he got into a number of fights with others and engaged in excessive spending.  The examiner noted that there was nothing in the Veteran's record to suggest that he experienced any of those symptoms.  

Following an exhaustive examination, the Veteran was diagnosed with bipolar II disorder, unrelated to military service and alcohol abuse.  The examiner opined that there was no evidence to suggest that the Veteran's bipolar disorder occurred or was exacerbated by his military service.  His records clearly indicated that he was evaluated and diagnosed with alcohol abuse as well as a personality disorder.  A review of clinical notes also suggested that, until relatively recently, there had been no mention of mood disturbance or changes in sleep or energy consistent with a diagnosis of bipolar disorder.  It appeared that the Veteran's violence and difficulties with the law due to domestic abuse had consistently been related to alcohol abuse and personality disorder.  His violence and irritability were likely due to intermittent alcohol abuse and characterlogical factors, which preceded his military service.  

The Veteran testified in May 2008 that he spent three and a half months in a psychiatric ward during service.  His then wife, now ex-wife, testified that she had known the Veteran since 1987 and that he had shown manic symptoms the whole time that she knew him.  The Board observes that the Veteran's ex-wife has a degree in psychology.  

The Veteran was afforded a second VA examination in January 2011.  The Veteran reported that he was placed in a psychiatric ward during service after pulling a gun on a superior; he could not supply further details such as the length of the stay, diagnosis, treatment, etc.  The Veteran also reported that following his AWOL, he was placed in a psychiatric unit for two weeks after he threatened to kill himself; he was unable or unwilling to provide further details.  The examiner noted that the details of the Veteran's reported AWOL and psychiatric service differed from that provided to the September 2006 examiner.  The examiner provided a history of the Veteran's pertinent service and post-service records. 

Following an exhaustive examination, the Veteran was diagnosed with bipolar II disorder, mild, unrelated to military service and alcohol abuse in reported remission since 2008.  The examiner opined that the Veteran did not meet criteria for any mental disorder immediately prior to discharge from service or within one year of discharge from military service, except for alcohol abuse and a (characterological) personality disorder; he was discharged for those issues.  There was no documentation to substantiate the Veteran's claims of inpatient treatment while in the service or within a year of discharge from service.  The Veteran more recently had been treated for bipolar II disorder.  The Veteran's personality disorder was not caused by or a result of his military service.  His alcohol abuse was also not a result of his military service.  His current mild bipolar II disorder was not caused by or aggravated by his military service.   

Based on a review of the evidence, the Board finds that service connection for a psychiatric disorder is not warranted.  The evidence does not show that the Veteran's currently diagnosed bipolar disorder had its onset in service or is the result of any event, injury, or disease incurred in service.  In this regard, the Veteran has not contended that any specific event, injury, or disease caused his bipolar disorder; rather, he contends that his bipolar disorder had its onset in service.  The Board acknowledges that the Veteran had behavior problems in service, including threatening to commit suicide, which resulted in a psychiatric evaluation.  However, the evidence fails to show a nexus between the Veteran's current disability and his active service.  In this regard, the February 1987 psychiatric evaluation failed to diagnose the Veteran with any psychiatric disorder.  Indeed, the examiner opined that there was no evidence of mental illness.  Rather, the Veteran was diagnosed with a personality disorder in service, which resulted in his discharge in April 1987.  Service connection may not be granted for personality disorders because they are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.304(c).  No medical professional has provided any opinion indicating that the Veteran first had symptomatology consistent with a diagnosis of bipolar disorder, or any other psychiatric disorder, in service.

The Board acknowledges the Veteran's reports that he had symptoms of bipolar disorder in service and that he received inpatient psychiatric treatment in service for a psychiatric condition.  However, the Board finds that the objective evidence of record casts doubt on the Veteran's credibility in reporting his in-service symptoms and receipt of psychiatric treatment in service.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran's STRs do not corroborate his assertions regarding his symptoms, as evidenced by the February 1987 examiner finding no evidence of mental illness.  Nothing in his contemporaneous service treatment records support his contentions regarding the onset of bipolar disorder in service.  The Board finds that the objective medical evidence of record at the time of the Veteran's hospitalization in service outweighs the credibility of his currently reported history.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over two decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility of his reported bipolar disorder symptoms in service and being treated in service for a psychiatric disorder.  The Board's finding is further supported by the September 2006 and January 2011 VA examiners' opinion, who both reviewed the Veteran's claims file, yet neither opined that the Veteran had symptoms consistent with a diagnosis of bipolar disorder in service.  

Additionally, the Veteran has been inconsistent in reporting his alleged in-service problems and psychiatric treatment.  As discussed above, the January 2011 VA examiner observed that the Veteran provided different details with regards to his in-service psychiatric treatment compared to what he reported to the September 2006 examiner.  Moreover, the Veteran was unable or unwilling to provide specific details regarding his alleged in-service treatment to the January 2011 examiner.  

Thus, the Board finds that the onset of post-service bipolar disorder did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing psychiatric symptoms until 2005.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings until almost a decade between the period of active service and claim is itself evidence which tends to show that a psychiatric disorder did not have its onset in service or for years thereafter.  

The Board acknowledges that the Veteran's former wife, who has a degree in psychology, testified that the Veteran had symptoms consistent with bipolar disorder as far back as 1987.  However, notwithstanding her competent and credible assertions, the objective evidence of record does not support that the Veteran had a psychiatric disorder prior to 2005.  Rather, although the evidence supports a finding that the Veteran exhibited problems as far back as 1994, the medical records attributed the Veteran's symptoms to personality disorders, not psychiatric disorders.  

Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a psychiatric disorder associated with the Veteran's active duty.  Without evidence of a chronic disease with an onset in service or competent evidence of an association between a psychiatric disorder and his active duty, service connection a psychiatric disorder is not warranted.  

The Board acknowledges the Veteran's belief that he has a psychiatric disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


